On April 05, 2013, respondent, Lisa Jane Niles, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order, dated June 10, 2010, in which the court suspended respondent from the practice of law for a period of two years, all stayed upon the conditions that respondent (1) comply with the terms and conditions of her Ohio Lawyers Assistance Program (“OLAP”) contract, including the treatment recommendations of any treating physician or counselor, and (2) serve a term of monitored probation pursuant to Gov.Bar R.V(9) commencing upon her return to the practice of law and continuing until the expiration of her existing OLAP contract.
On consideration thereof, it is ordered by this court that the probation of respondent, Lisa Jane Niles, Attorney Registration No. 0061134, last known business address in Springfield, Ohio, is terminated.
It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.